            Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 1 of 6



ANDREW P. BRIDGES (CSB No. 122761)
abridges@fenwick.com
MEGHAN E. FENZEL (CSB No. 324139)
mfenzel@fenwick.com
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
Telephone: 650.988.8500
Facsimile:     650.938.5200

JEDEDIAH WAKEFIELD (CSB No. 178058)
jwakefield@fenwick.com
SAPNA MEHTA (CSB No. 288238)
smehta@fenwick.com
MATTHEW B. BECKER (CSB No. 291865)
mbecker@fenwick.com
FENWICK & WEST LLP
555 California Street, 12th Floor
San Francisco, CA 94104
Telephone: 415.875.2300
Facsimile:     415.281.1350

Attorneys for Defendant
CLOUDFLARE, INC.

                                 UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA

                                   (SAN FRANCISCO DIVISION)

MON CHERI BRIDALS, LLC, et al.,                  Case No.: 19-cv-01356-VC

                   Plaintiffs,                   REQUEST FOR JUDICIAL NOTICE IN
                                                 SUPPORT OF DEFENDANT
                                                 CLOUDFLARE, INC.’S CROSS-MOTION
       v.                                        FOR SUMMARY JUDGMENT AND
                                                 OPPOSITION TO PLAINTIFFS’
CLOUDFLARE, INC., and DOES 1–500,                MOTION FOR SUMMARY JUDGMENT
Inclusive,
                                                 Date:        September 16, 2021
                   Defendants.                   Time:        10:00 a.m.
                                                 Courtroom:   4
                                                 Judge:       Hon. Vince Chhabria




 REQUEST FOR JUDICIAL NOTICE                                          Case No.: 19-CV-01356-VC
              Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 2 of 6




I.       INTRODUCTION
         Pursuant to Federal Rule of Evidence 201, Defendant Cloudflare, Inc., respectfully

requests that the Court take judicial notice of the following exhibits to the Declaration of

Andrew P. Bridges in support of Defendant Cloudflare, Inc.’s Cross-Motion for Summary

Judgment and Opposition to Plaintiffs’ Motion for Summary Judgment:

         1.       Exhibit 24: A Temporary Restraining Order, Order to Disable Certain Websites,

Asset Restraining Order, Expedited Discovery Order, and Order to Show Cause for Preliminary

Injunction from Judge Anne E. Thompson of the United States District Court of the District of

New Jersey in ABPIA et al. v. Jollyprom.com et al., civil case number 3:17-cv-02454-AET-LHG

dated June 16, 2017, introduced as Stephen Lang Deposition Exhibit 37 and produced by

Plaintiffs as MCMS 06756–06766.

         2.       Exhibit 25: An order entering default judgment against defendants from Judge Anne

E. Thompson of the United States District Court of the District of New Jersey in ABPIA et al. v.

Jollyprom.com et al., civil case number 3:17-cv-02454-AET-LHG dated March 9, 2018,

introduced as Stephen Lang Deposition Exhibit 38.

         3.       Exhibit 26: A the First Amended Complaint filed in the United States District

Court of the District of New Jersey in ABPIA v. MonCheryBridal.com et al., civil case number

3:12-cv-07079-FLW-LHG, dated March 12, 2013, produced by Plaintiffs as MCMS 01200–

01234.

         4.       Exhibit 27: A Temporary Restraining Order #2, Asset Restraining Order,

Expedited Discovery Order, and Order to Show Cause for Preliminary Injunction from Judge

Freda L. Wolfson in the United States District Court of the District of New Jersey in ABPIA v.

MonCheryBridal.com et al., civil case number 3:12-cv-07079-FLW-LHG, dated April 1, 2013,

introduced as Stephen Lang Deposition Exhibit 42 and produced by Plaintiffs as MCMS 01535–

MCMS 01546.




 REQUEST FOR JUDICIAL NOTICE                       1                          Case No.: 19-CV-01356-VC
            Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 3 of 6



       5.       Exhibit 28: A Preliminary Injunction Order #2 from Judge Freda L. Wolfson in

the United States District Court of the District of New Jersey in ABPIA v. MonCheryBridal.com

et al., civil case number 3:12-cv-07079-FLW-LHG, dated May 3, 2013, introduced as Stephen

Lang Deposition Exhibit 43 and produced by Plaintiffs as MCMS 01552–MCMS 01567.

       6.       Exhibit 29: A Preliminary Injunction Order from Judge Freda L. Wolfson in the

United States District Court of the District of New Jersey in ABPIA v. MonCheryBridal.com et

al., civil case number 3:12-cv-07079-FLW-LHG, dated January 10, 2013, introduced as Stephen

Lang Deposition Exhibit 44 and produced by Plaintiffs as MCMS 01568–MCMS 01577.

       7.       Exhibit 30: A Complaint filed in the United States District Court for the Northern

District of Illinois in Mon Cheri Bridals v. Does 1–464, civil case number 1:19-cv-02362, dated

April 8, 2019, introduced as Stephen Lang Deposition Exhibit 45.

       8.       Exhibit 31: A Final Judgment Order from Judge Jorge L. Alonso in the United

States District Court for the Northern District of Illinois in Mon Cheri Bridals v. Does 1–464,

civil case number 1:19-cv-02362, dated August 8, 2019, introduced as Stephen Lang Deposition

Exhibit 46.

       9.       Exhibit 32: A Preliminary Injunction Order from Judge Jorge L. Alonso in the

United States District Court for the Northern District of Illinois in Mon Cheri Bridals v.

Does 1–464, civil case number 1:19-cv-02362, dated May 23, 2019, introduced as Stephen Lang

Deposition Exhibit 47.

       10.      Exhibit 33: A Final Judgment Order from Judge Robert W. Gettleman of the

United States District Court for the Northern District of Illinois in Mon Cheri Bridals v.

Does 1–349, civil case number 18-cv-05011 dated October 11, 2018, introduced as Stephen Lang

Deposition Exhibit 48.

       11.      Exhibit 34: A Complaint filed in the United States District Court for the Northern

District of Illinois in Mon Cheri Bridals v. Does 1–349, civil case number 18-cv-05011 dated

July 23, 2018, introduced as Stephen Lang Deposition Exhibit 49.




 REQUEST FOR JUDICIAL NOTICE                       2                      Case No.: 19-CV-01356-VC
           Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 4 of 6



         12.   Exhibit 35: A Preliminary Injunction Order from Judge Robert W. Gettleman of

the United States District Court for the Northern District of Illinois in Mon Cheri Bridals v.

Does 1–349, civil case number 18-cv-05011 dated August 23, 2018, introduced as Stephen Lang

Deposition Exhibit 50.

         13.   Exhibit 36: A Complaint filed in the United States District Court for the Northern

District of Illinois in Mon Cheri Bridals v. John Does 1–81, civil case number 1:18-cv-02516

dated April 9, 2018, introduced as Stephen Lang Deposition Exhibit 51.

         14.   Exhibit 37: A Final Judgment Order from Judge Rebecca R. Pallmeyer in the

United States District Court for the Northern District of Illinois in Mon Cheri Bridals v. John

Does 1–81, civil case number 1:18-cv-02516 dated July 13, 2018, introduced as Stephen Lang

Deposition Exhibit 52.

         15.   Exhibit 38: A Complaint filed in the United States District Court for the Northern

District of Illinois in ABPIA v. Partnerships and Unincorporated Associations Identified on

Schedule A, civil case number 1:16-cv-00023 dated January 4, 2016, introduced as Stephen Lang

Deposition Exhibit 53.

         16.   Exhibit 39: A Memorandum Opinion and Order from Judge John Robert Blakey

of the United States District Court for the Northern District of Illinois in ABPIA v. Partnerships

and Unincorporated Associations Identified on Schedule A, civil case number 1:16-cv-00023

dated June 29, 2016, introduced as Stephen Lang Deposition Exhibit 54.

         17.   Exhibit 40: A Complaint filed in the United States District Court of the District of

New Jersey in ABPIA et al. v. Affordablebridaldress.com et al., civil case number 3:14-cv-

02311-AET-LHG, dated April 14, 2014, produced by Plaintiffs as MCMS 01578–01601.

         18.   Exhibit 41: A Temporary Restraining Order and Order to Show Cause for

Preliminary Injunction from Judge Anne E. Thompson of the United States District Court of the

District of New Jersey in ABPIA et al. v. Affordablebridaldress.com et al., civil case number

3:14-cv-02311-AET-LHG, dated September 24, 2014, produced by Plaintiffs as MCMS 02331–

02373.



 REQUEST FOR JUDICIAL NOTICE                       3                      Case No.: 19-CV-01356-VC
          Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 5 of 6




II.     ARGUMENT
        Federal Rule of Evidence 201 provides that a court may take judicial notice of a “fact . . .

not subject to reasonable dispute” that “can be accurately and readily determined from sources

whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). A court “may take

judicial notice at any stage of the proceeding,” including at summary judgment. Fed. R. Evid.

201(d); see, e.g., Jenks v. DLA Piper LLP (US), No. 15-CV-00254-VC, 2017 WL 3475402, at *1

n.1 (N.D. Cal. Jan. 25, 2017) (granting requests for judicial notice on summary judgment where

the documents were “matters of public record . . . and their authenticity is not questioned.”).

        The Court may take judicial notice of matters of the public record, including pleadings,

decisions, orders, and other documents filed in another court. Id.; Harris v. Cty. of Orange, 682

F.3d 1126, 1132 (9th Cir. 2012) (taking judicial notice of declarations and exhibits filed by

defendant-appellee in litigation in another court on the basis that “We may take judicial notice of

undisputed matters of public record . . . including documents on file in federal or state courts”);

Reyn's Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 (9th Cir. 2006) (taking judicial

notice of Plaintiffs’ briefs, hearing transcripts, and “several other pleadings, memoranda, expert

reports, etc.” from Plaintiffs’ other litigation.)

        All the exhibits at issue here are federal court filings from the public record. Five are

complaints, and eleven are court orders. Each of these public court filings involves, as a plaintiff,

one or more of Mon Cheri Bridals, Maggie Sottero Designs, or American Bridal and Prom

Industry Association—the trade association affiliated with the Plaintiffs in this case. See Dkt. 2

(identifying ABPIA as an interested party). Plaintiffs themselves have produced five of the filings

in discovery in this lawsuit, and Cloudflare has introduced and authenticated all but one of the

filings as exhibits in depositions of Plaintiffs’ witnesses. The exhibits are therefore all matters of

the public record whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201(b);

Harris, 682 F.3d at 1132.




 REQUEST FOR JUDICIAL NOTICE                         4                      Case No.: 19-CV-01356-VC
         Case 3:19-cv-01356-VC Document 134 Filed 06/23/21 Page 6 of 6




III.   CONCLUSION
       For the reasons stated above, this Court should take judicial notice of the court filings and

orders designated above.


Dated: June 23, 2021                         FENWICK & WEST LLP


                                             By: /s/ Andrew P. Bridges
                                                ANDREW P. BRIDGES

                                             Attorneys for Defendant CLOUDFLARE, INC.




 REQUEST FOR JUDICIAL NOTICE                      5                       Case No.: 19-CV-01356-VC
